DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 611.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LIGHTING EFFECT ADJUSTMENT SYSTEM WITH SLIDING EFFECT MODULE
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the focusing module of the magnification module” in lines 2 and 4. It is unclear if the magnification module now contains another focusing module, as previously the focusing module and the magnification module were recited as separate elements, or if this is an error and it is intended to read “the focusing module or the magnification module”. For the purposes of claim examination, the Examiner will interpret it as “the focusing module or the magnification module”
Claim 5 recites “one end adjacent to the first side plate and one end adjacent to the second side plate of the focusing module are slidably arranged on the first side plate and the second side plate, respectively”. It is unclear what this limitation means, what the “one end” belongs to, and the side plates of the focusing module lack antecedent basis. For the purposes of claim examination, the Examiner will interpret the limitation as “the focusing module is slidably arranged on the first side plate and the second side plate”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al., CN 209325524 U (all citations will be made to the English language translation provided by Espacenet) in view of Jurik et al., US 2013/0058094 A1.

Regarding claim 1, Yuan discloses “A lighting effect adjustment system, comprising a light source module (¶ [0030]); a focusing module (focusing lens group 1, Fig. 1-3); a magnification module (zoom lens group 2, Fig. 2-3); and a light output lens (lens group 3, Fig. 1-3), wherein the focusing module, the magnification module and the light output lens are arranged in sequence along a beam projection direction of the light source module (seen in Fig. 1-3), and mounted on a stage light holder (9, Fig. 1), the focusing module and the magnification module are independently slidable in a light path direction (¶ [0034, 0037]), and wherein an effect module (prism module  6 and 27, ¶ [0039], 27 mistakenly labeled 7 in Fig. 1-3) is arranged between the focusing module and the light output lens, which comprises at least one effect sheet configured to be switched into and out from a light path (¶ [0039] seen in Fig. 2 and 3), and motions of the effect module and the magnification module are independent without interference with each other (seen in Fig. 2 and 3).
However, Yuan does not explicitly disclose that the effect module is slidably arranged between the focusing module and the light output lens.
	Jurik discloses a variable beam luminaire, and an effect module (filter 26 or 27, Fig. 2-4, ¶ [0007]) that is slidably adjustable along the optical axis (¶ [0007]).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the effect module, as taught by Yuan, to be slidably adjustable along the optical path, such as taught by Jurik. One of ordinary skill in the art would have been motivated to have the effect module be slidably module along the optical path for allowing adjustment of the output light (Jurik, ¶ [0007]).
Regarding claim 2, Yuan in view of Jurik discloses the invention of claim 1, as cited above, and further discloses “the effect module has a first position located on one side adjacent to the focusing module of the magnification module, and a second position located on one side away from the focusing module of the magnification module (see 112b rejection for interpretation (the focusing module or the magnification module), since the effect module is slidable along the optical path, there are two positions, one closer to the focusing module, and one away to the focusing module).”  
	Regarding claim 3, Yuan in view of Jurik discloses the invention of claim 1, as cited above, and further discloses “the stage light holder comprises a first side plate and a second side plate opposite to each other (Yuan, seen in Fig. 1, the two side panels), and the effect module and the magnification module are slidable between the focusing module and the light output lens by a first lifting component arranged on the first side plate and a second lifting component arranged on the second side plate, respectively (Yuan, seen in Fig. 3, lifting components 211 and 91 on both sides)”.
	Regarding claim 4, Yuan in view of Jurik discloses the invention of claim 3, as cited above, and further discloses “the first lifting component comprises a first slide rail (Yuan, 91, Fig. 3) that is arranged on the first side plate and is parallel to the light path direction (Yuan, seen in Fig. 3), and one end of the effect module adjacent to the first side plate is provided with a first sliding member that is slidable on the first slide rail (as modified by Jurik in the rejection of claim 1 above); and wherein the second lifting component comprises a second slide rail (seen in Fig. 3) that is arranged on the second side plate and is parallel to the light path direction, and one end of the magnification module adjacent to the second side plate is provided with a second sliding member that is slidable on the second slide rail (Yuan, seen in Fig. 3).  
	Regarding claim 5, Yuan in view of Jurik discloses the invention of claim 3, as cited above, and further discloses “one end adjacent to the first side plate and one end adjacent to the second side plate of the focusing module are slidably arranged on the first side plate and the 
	Regarding claim 6, Yuan in view of Jurik discloses the invention of claim 1, as cited above, and further discloses “the effect module (6 or 7, Fig. 2-3) further comprises a clamping bracket and a first driving mechanism (Yuan, 61 or 71, Fig. 2) , the clamping bracket has a swing arm and a support plate, one end of the swing arm holds the effect sheet and the other end thereof is movably arranged on the support plate, and the first driving mechanism is arranged on the support plate and configured to drive the swing arm to switch into and switch out from a light path (Yuan, seen in Fig. 2-3).  “
	Regarding claim 7, Yuan in view of Jurik discloses the invention of claim 6, as cited above, and further discloses “the first driving mechanism comprises a motor; a synchronous belt; a drive wheel, which is fixed to an output shaft of the motor; and a driven wheel, which is fixed to one end of the swing arm away from the effect sheet, wherein the drive wheel and the driven wheel are connected by the synchronous belt (Yuan, ¶ [0038], seen in Fig. 2-3).”  
	 Regarding claim 10, Yuan in view of Jurik discloses the invention of claim 1, as cited above, and further discloses “the effect sheet is one or more of a prism sheet (Yuan, ¶ [0038]), a pattern sheet, a frosting sheet, and a color filter sheet.”

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Jurik, and further in view of de Peralta, US 2005/0052872 A1.

Regarding claim 8, Yuan in view of Jurik discloses the invention of claim 6, as cited above, but does not explicitly disclose “the effect module further comprises an elastic reset element which is arranged on the support plate, wherein when the effect sheet is switched into the light path by the swing arm, the elastic reset element continuously applies a spring force to the swing arm to switch the effect sheet out from the light path.”  

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a biasing spring, such as taught by De Peralta, to the effect module, as taught by Yuan in view of Jurik. One of ordinary skill in the art would have been motivated to include biasing springs for meeting the specific needs of a given application, such as having the effect module default in an inactive position (de Peralta, ¶ [0028]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Jurik, and further in view of Jurik, US 2008/0247025 A1 (hereafter Jurik ‘025).
Regarding claim 9, Yuan in view of Jurik discloses the invention of claim 6, as cited above, and but does not explicitly disclose “the support plate is mounted with two of the swing arms, and the swing arms are configured to switch 12into the light path of the light source module from two sides of the light path, respectively, under driving of the first driving mechanism.”  Yuan does disclose multiple swing arms (Yuan, plates of 61 and 71, Fig. 2), but does not disclose that they are swing from two sides of the light path under driving of the first driving mechanism.
Jurik ‘025 discloses an optical system for a light, comprising an effects module (4, Fig. 3 and 4), with two swing arms (8, Fig. 3 and 4), and swing from two sides (seen in Fig. 3 and 4) under driving of a driving mechanism (9, Fig. 4).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include additional swing arms with additional effects and have them be driven by a driving mechanism, such as taught by Jurik ‘025, to the effects module, as taught by Yuan in view of Jurik. One of ordinary skill in the art would have been motivated to include an additional swing arm with effect sheet for meeting the specific needs of a given application, such as a multiplying the number of patterns (Yuan, ¶ [0039]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kopeckova et al., US 2019/0390840 A1 discloses a light with slidably adjustable optics
Latteo, US 2016/0238217 A1 discloses a light with slidably adjustable optics and a module with two swing arms (Fig. 4)
Jurik, US 2014/0233244 A1 discloses a light with slidably adjustable optics
Jurik, US 2011/0103074 A1 discloses a light with rotating apertures
Quadri, US 2010/0061100 A1 discloses a light with sliding optics
Cavenati et al., US 2009/0303723 A1 discloses a light with sliding optics
Jurik, US 2009/0231854 A1 discloses a light with multiple effect sheets that rotate in

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875             

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875